ON MOTION FOR REHEARING, FOR A WRITTEN OPINION AND FOR CERTIFICATION OF CONFLICT
PER CURIAM.
We grant appellant’s motion for rehearing, withdraw our prior opinion, and substitute the following.
Appellant contends in part that the evidence did not establish that the crimes of conspiracy to purchase cocaine occurred because the evidence showed only that the alleged coconspirator was a seller of cocaine and that appellant was a buyer, and therefore each intended to commit a different criminal offense. We have previously rejected this argument, see Pallin v. State, 965 So.2d 1226 (Fla. 1st DCA 2007), and do so again today. We certify conflict with Davis v. State, 95 So.3d 340 (Fla. 5th DCA 2012).
AFFIRMED.
BENTON, C.J., LEWIS, and ROWE, JJ., concur.